Merrick, C. J.
The controversy in this case is in reference to a public square in the town of Plaquemine, known as St. John’s square. It appears by the map offered in evidence, that the square is bounded on two sides by public streets, viz, Main and Church streets, and on one side by the property of plaintiff, and on the remaining side by property pertaining to the Catholic church. The town authorities having passed an ordinance to inclose the public square, leaving gates only on two sides, the plaintiff has enjoined the execution of the work, and demands that the authorities shall leave a space sufficient for a public way on all sides of the square, or desist from inclosing the same. Her injunction was perpetuated.
The square would doubtless partake more of the nature of a public square, if a carriage way were to be left open on all sides of it, as then there might be entrances from all sides. But on referring to the map, it does not appear to have been originally laid out in this form ; for streets are laid out only on two sides of it. The plaintiff’s vendors bought with reference to this plan.
Now, as a public square is not designed for a highway or a thoroughfare for all sorts of conveyances, but is intended as an ornament of a town, and place of recreation and amusement, the city authorities appear to injure no one when they enclose the same. In this case the town authorities have ordered carriage ways on two sides, and entrances on each side of said carriage ways for persons on foot.
This ordinance may occasion the plaintiff some inconvenience, but it violates none of her rights.
There is a motion to dismiss the appeal, because it is said we have no jurisdiction of the demand. The corporation has expended $450 for the fence, which the Sheriff is ordered to remove. The defendant, it would thus seem, was injured to this extent by the decree, besides being deprived of the control of a public place. The motion cannot prevail.
It is, therefore, ordered, adjudged and decreed by the court, that the judgment of the lower court be avoided and reversed; and that there be judgment in favor of defendant as in case of nonsuit; the plaintiff paying costs of both courts.